Exhibit 10.1

DESTINATION XL GROUP, INC.

SECOND AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

Section 1.  Establishment and Purpose

 

Destination XL Group, Inc. (the “Company”) hereby amends and restates the
Destination XL Group, Inc. Amended and Restated Non-Employee Director
Compensation Plan (as amended, the “Plan”), for the purpose of supporting the
Company’s ongoing efforts to attract and retain exceptional directors to provide
strategic guidance to the Company.  The Plan also provides a convenient method
by which non-employee directors of the Company may acquire shares of Common
Stock of the Company (“Shares”) at fair market value by voluntarily electing to
receive Shares in lieu of fees otherwise payable to them in cash for service as
a director or member of a committee of the Board of Directors of the Company
(the “Board”).  The Board may, from time to time, by resolution, require each
Participant to elect to receive a specified percentage of all or any portion of
the Participant’s Compensation hereunder in some form of equity in the Company,
that is, Shares, Options or Deferred Stock (“Required Equity”).  In addition,
each Participant, at his/her discretion, will be able to elect to receive
Shares, Options or Deferred Stock for any remaining portion of Compensation. Any
Shares acquired by a Participant pursuant to this Plan as part of any Required
Equity shall come from the Incentive Compensation Plan.   Any Shares acquired by
a Participant pursuant to this Plan other than as part of any Required Equity
(i.e., pursuant to discretionary elections) shall come out of the pool of Shares
reserved for issuance under Section 4 of this Plan, subject to adjustment as the
Board may from time to time determine, and not from the Incentive Compensation
Plan.  The Plan shall be effective as of February 1, 2015.  Elections for fiscal
2015 and thereafter must be submitted to the Company in accordance with Section
3(iii) no later than December 31 of the year preceding the fiscal year for which
the election is to be effective.

 

Section 2.  Definitions

 

When used herein, the following capitalized terms shall have the meanings
assigned to them, unless the context clearly indicates otherwise.  Capitalized
terms used herein and not defined shall have the meanings assigned to them in
the Incentive Compensation Plan.

(a)

“Black-Scholes Valuation” means, with respect to an Option, the value of such
Option as of the Grant Date calculated utilizing the same formula and
assumptions as the Company utilized for the purpose of valuing outstanding
options in its most recently (meaning at the time of the valuation) prepared
audited annual financial statement.

 

(b)

“Cash” means U.S. dollars.

 

--------------------------------------------------------------------------------

 

 

(c)

“Commission” means the United States Securities and Exchange Commission or any
successor agency.

 

(d)

“Common Stock” means the common stock of the Company, par value $.01 per share.

 

(e)

“Compensation” means an award under the Plan that is payable in the form of
Cash, Deferred Stock, Options and/or Shares pursuant to the terms and conditions
set forth in this Plan.

 

(f)

“Compensation Payment Choice” means the form of payment of Compensation that a
Participant selects in accordance with the terms hereof.

 

(g)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, including rules thereunder and successor provisions and rules thereto.

 

(h)

“Grant Date” means the following: (i) each quarterly retainer and chairperson
fee payable pursuant to Sections 3(i)(a)-(d) hereof shall be paid on, and the
Grant Dates shall be, the first business day of each quarter in each fiscal
year, (ii) each meeting fee payable pursuant to Sections 3(i)(e) and (f) hereof
shall be paid on, and the Grant Date shall be, the last business day of each
month in which the applicable meeting occurs, and (iii) the Option grant issued
pursuant to Section 3(i)(g) with respect to a Director's initial election to the
Board shall be issued on, and the Grant Date shall be, the last business day of
the month in which such initial election occurs.

 

(i)

“Incentive Compensation Plan” means the Company’s 2006 Incentive Compensation
Plan, as amended from time to time.

 

(j)

“Irrevocable Election Agreement” means the written agreement, substantially in
the form of Exhibit A, between the Company and a Participant, which, together
with the Plan, governs the Participant’s rights to payment of Compensation under
the Plan.

 

(k)

“NASDAQ” means The NASDAQ Stock Market, Inc.

 

(l)

“Non-Employee Director” means a Director who satisfies the requirements set
forth in Rule 16b-3(b)(3)(i) under the Exchange Act.

 

(m)

“Participant” means a Non-Employee Director of the Company.

 

2



 

--------------------------------------------------------------------------------

 

(n)

“Plan” means this Destination XL Group, Inc. Second Amended and Restated
Non-Employee Director Compensation Plan, as amended from time to time.

 

(o)

“Separation from Service” means the earliest date on which a Participant has
incurred a separation from service, within the meaning of Section 409A(a)(2) of
the Code, with the Service Recipient.

 

(p)

“Service Recipient” means the Company and all persons with whom the Company
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, or other entities under
company control).

 

(q)

“Treasury Regulations” means the regulations promulgated by the United States
Treasury Department with respect to the Code, as amended from time to time.

 

Section 3.  Compensation; Irrevocable Election; Valuation.

 

(i)The Compensation paid to the Participants shall be as follows:

 

(a)

a retainer equal to $25,562.50 per fiscal quarter (paid only to those
Participants serving  as a Director as of the Grant Date in the fiscal quarter
for which the fee is payable);

(b)

to the chairperson of the Company’s audit committee, a fee equal to $2,500 per
fiscal quarter (paid only to the Participant serving in such position as of the
Grant Date in the fiscal quarter for which the fee is payable);

(c)

to the chairperson of the Company’s compensation committee, a fee equal to
$1,250 per fiscal quarter  (paid only to the Participant serving in such
position as of the Grant Date in the fiscal quarter for which the fee is
payable);

(d)

to the chairperson of the Company’s nominating and corporate governance
committee, a fee equal to $1,250 per fiscal quarter (paid only to the
Participant serving in such position as of the Grant Date in the fiscal quarter
for which the fee is payable);

(e)

$1,500 per meeting for his/her attendance at in-person meetings of the Board and
committees;

(f)

$750 per meeting for his/her attendance at telephonic meetings of the Board and
committees; and

(g)

Options to purchase 15,000 shares of the Company’s common stock upon initial
election to the Board.

 

3



 

--------------------------------------------------------------------------------

 

(ii)Subject to the terms hereof, Compensation shall be paid on the applicable
Grant Date unless the Participant elects to receive Deferred Stock.  The
Participants will have the right to elect payments of the values set forth above
in any combination of Cash, Shares, Deferred Stock or Options; provided that (i)
Compensation paid in the form of Options and/or Deferred Stock, as well as
Compensation paid in the form of Shares as part of any Required Equity, shall be
made pursuant to the Incentive Compensation Plan, and can only be made in such
form if there is a sufficient number of shares of Common Stock available under
the Incentive Compensation Plan; and (ii) Compensation paid in the form of
Shares, at the Participant’s discretion and not part of any Required Equity,
shall be made pursuant to this Plan, and can only be made in such form if there
is a sufficient number of shares of Common Stock available under this Plan.  In
the event that the Company does not have a sufficient number of shares of Common
Stock remaining under the Incentive Compensation Plan to satisfy elections to
receive Options and/or Deferred Stock and/or Shares that are part of any
Required Equity, the payments will be made in Cash to the extent of such
insufficiency (Participants making similar elections will be allocated the
remaining equity ratably in proportion to the respective equity amounts which
would otherwise be payable to them absent such insufficiency).  In the event
that the Company does not have a sufficient number of shares of Common Stock
remaining under this Plan to satisfy discretionary elections to receive Shares,
the payments will be made in Cash to the extent of such insufficiency
(Participants making similar elections will be allocated the remaining equity
ratably in proportion to the respective equity amounts which would otherwise be
payable to them absent such insufficiency).  In the event a Participant elects
to receive Deferred Stock, then on the Grant Date, the Participant shall receive
a Deferred Stock Award and, when the deferment period expires, payment shall be
made in shares of Common Stock.  

 

(iii)The elections by the Participants must be made in writing substantially in
the form of Exhibit A attached hereto and submitted to the General Counsel of
the Company (or such other person as the Committee shall designate) no later
than December 31st of the year preceding the fiscal year for which the election
is to be effective.  All elections (including elections to receive Deferred
Stock), once submitted, are irrevocable for that fiscal year.  In the event a
timely election is not made or a person does not become a Participant until
after the deadline for the election to be made or who becomes a Participant
during a fiscal year, the payments will be made in cash for that fiscal year
except for Required Equity which shall be paid in Shares.

 

(iv) Valuation of Shares.  For the purposes of determining the number of Shares
to be issued to a Participant on a Grant Date, each Share shall be assigned a
value equal to the consolidated closing bid price of a share of Common Stock as
reported by NASDAQ on the effective Grant Date.  Any Shares granted pursuant to
this Plan shall be fully vested on the Grant Date.  

4



 

--------------------------------------------------------------------------------

 

Payouts of Shares under the Plan will be in the form of whole Shares only; the
de minimis balance of any foregone fees not payable in whole Shares will not be
paid.

 

(v)Valuation of Options and/or Deferred Stock.  For the purposes of determining
the relative values of Deferred Stock and Options, each share of Deferred Stock
shall be assigned a value equal to the consolidated closing price of a share of
the Common Stock as reported by NASDAQ on the effective Grant Date and each
Option to acquire a share of Common Stock shall be assigned a value equal to the
Black-Scholes value of an option to acquire a share of Common Stock on the
effective Grant Date with an exercise price equal to the closing sale price of a
share of Common Stock as reported on a consolidated basis by NASDAQ on such
Grant Date.  Any Options issued pursuant to the foregoing shall vest in
increments of one-third on the effective Grant Date, one-third on the first
anniversary of the effective Grant Date and one-third on the second anniversary
of the effective Grant Date. Unless the Board otherwise determines in its sole
discretion, any unexercised portion of vested Options shall be exercisable for
10 years after the Grant Date, except in the event of Separation from Service,
where vested Options shall automatically terminate: (i) immediately if for
cause; (ii) three months if for a reason other than for cause/disability/death;
(iii) twelve months if by reason of a Disability; and (iv) (a) twelve months if
by reason of death or, if later, (b) three months after the date which the
Participant dies if death occurs during the one year period due to
Disability.  Any Deferred Stock granted pursuant to this Plan shall be fully
vested on the Grant Date.

 

(v)Except in the event of a Change in Control, all unvested Options to which a
Participant would otherwise be entitled shall be forfeited immediately upon the
Participant’s Separation from Service except as may otherwise be determined by
the Board in writing in its sole discretion.  

 

(vi) If a Participant elects to receive Deferred Stock, the Participant shall
receive delivery of the Shares so deferred within 30 days after the earlier of
(a) the third, fourth, or fifth anniversary of  the Grant Date, as irrevocably
elected by the Participant pursuant to Section 3 (iii) above, or (b) the
Participant’s Separation from Service.  If a Participant fails to elect an
anniversary of the Date of Grant under the preceding sentence upon which to
receive delivery of the Deferred Stock, then delivery of such Deferred Stock
shall be made within 30 days after the Participant’s Separation from
Service.    Notwithstanding the foregoing, if a Participant is a “specified
employee”, as that term is defined in Section 409A(a)(2)(B)(i) of the Code, then
no payment or benefit that is payable on account of the Participant’s Separation
from Service shall be made before the date that is six months after the
Participant’s separation from service (or, if earlier, the date of the
Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section

5



 

--------------------------------------------------------------------------------

 

409A and such deferral is required to comply with the requirements of Section
409A.

 

Section 4.  Number of Shares Under the Plan.  Subject to adjustment as the Board
may from time to time determine, the total number of Shares reserved and
available under the Plan with respect to discretionary elections to receive
Shares in lieu of fees shall initially be 500,000, as adjusted for any stock
dividends, combinations, splits, recapitalizations and the like with respect to
the Common Stock.

 

Section 5.  Change in Control.

If and to the extent that it would not violate the requirements of Section 409A
of the Code, in the event of a Change in Control prior to, or concurrently with,
a Participant’s Separation from Service, the full value of the Participant’s
unpaid or unvested Compensation shall immediately vest and, in the case of any
Deferred Stock Award, shall be paid as soon as administratively practicable
after, and in all events within 30 days after, the Change of Control.

Section 6.  No Acceleration of Benefits

 

In no event shall the acceleration of the time or schedule of any payment under
the Plan be permitted, except to the extent permitted under Section 409A of the
Code and the Treasury Regulations and other applicable guidance issued
thereunder.

 

Section 7.  Amendment and Termination

 

This Plan may be amended or terminated in any respect at any time by the Board;
provided, however, that no amendment or termination of the Plan shall be
effective to reduce any benefits that accrue and are vested before the adoption
of such amendment or termination.  If and to the extent permitted without
violating the requirements of Section 409A of the Code, the Committee may
require that the Compensation of all Participants be paid in cash as soon as
practicable after such termination, notwithstanding any elections by
Participants with regard to the timing or form in which their benefits are to be
paid.  If and to the extent that the Committee does not accelerate the timing of
payments on account of the termination of the Plan pursuant to the preceding
sentence, payment of any remaining benefits under the Plan shall be made at the
same times and in the same manner as such payments would have been made based
upon the most recent elections made by Participants, and the terms of the Plan,
as in effect at the time the Plan is terminated.

 

Section 8.  Unfunded Obligation

 

6



 

--------------------------------------------------------------------------------

 

The obligations of the Company to pay any Compensation under the Plan shall be
unfunded and unsecured, and any payments under the Plan shall be made from the
general assets of the Company.  Participants’ rights under the Plan are not
assignable or transferable except to the extent that such assignment or transfer
is permitted under the terms of the Incentive Compensation Plan (regardless of
the fact that not all forms of payment hereunder are being made under the
Incentive Compensation Plan).

 

Section 9.  Withholding

 

The Participants and personal representatives shall bear any and all federal,
state, local or other taxes imposed on benefits under the Plan.  The Company may
deduct from any payments under the Plan the amount of any taxes required to be
withheld from such payments by any federal, state or local government, and may
deduct from any Compensation or other amounts payable to the Participant the
amount of any taxes required to be withheld with respect to any other amounts
under the Plan by any federal, state or local government.

 

Section 10.  Applicable Law

 

This Plan shall be construed and enforced in accordance with the laws of the
State of Delaware, except to the extent superseded by federal law.

 

Section 11.  Administration and Interpretation

 

The Plan will be administered by the Committee.  The Committee shall not make
any substantive changes to the Compensation set forth in this Plan without the
approval of the Board.  The Committee will have broad authority to adopt rules
and regulations relating to the Plan and make decisions and interpretations
regarding the provisions of the Plan.  Benefits due and owing to a Participant
under the Plan shall be paid when due without any requirement that a claim for
benefits be filed.  However, any Participant who has not received the benefits
to which Participant believes himself or herself entitled may file a written
claim with the Committee, which shall act on the claim within thirty days.  Any
decisions or interpretations by the Committee relating to benefits under the
Plan shall be binding and conclusive on all affected parties.

 

Section 12.  Code Section 409A

 

It is intended that the Compensation granted pursuant to this Plan other than
any Deferred Stock Awards, be exempt from Section 409A of the Code (“Section
409A”) because it is believed (i) the Compensation payable in cash should
qualify for the short-term deferral exception contained in Treasury Regulation
§1.409A-1(b)(4), and (ii) any Options granted pursuant to the Plan

7



 

--------------------------------------------------------------------------------

 

will have an exercise price that may never be less than the Fair Market Value of
a Share on the Grant Date and the other requirements for the exemption of such
options under Treasury Regulation §1.409A-1(b)(5)(i)(A) should be met.  It also
is intended that any compensation payable in the form of a Deferred Stock Award
comply with the requirements of Section 409A.  The provisions of the Plan shall
be interpreted in a manner consistent with the foregoing intentions.  

 

The Committee, in its sole discretion, and without the consent of any
Participant or Beneficiary, may amend the provisions of this Plan to the extent
that the Committee determines that such amendment is necessary or appropriate in
order for the Compensation paid pursuant to the Plan to be exempt from the
requirements of Section 409A, or if and to that the Committee determines that
the Compensation is not so exempt, to amend the Plan  (and any agreements
relating to any Compensation) in such manner as the Committee determines shall
deem necessary or appropriate to comply with the requirements of Section 409A.  

 

Notwithstanding the foregoing, the Company does not make any representation to
any Participant or Beneficiary that the Compensation paid pursuant to this Plan
is exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless any
Participant or Beneficiary for any tax, additional tax, interest or penalties
that the Participant or Beneficiary may incur in the event that any provision of
the Plan or any Compensation agreement, or any amendment or any modification
thereof, or any other action taken with respect thereto, is deemed to violate
any of the requirements of Section 409A.

 

 

 

 

THIS SPACE IS LEFT BLANK INTENTIONALLY

 

8



 

--------------------------------------------------------------------------------

 

EXHIBIT A


DESTINATION XL GROUP, INC.

SECOND AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

IRREVOCABLE ELECTION AGREEMENT

 

TO:General Counsel:

 

I, _____________________________, hereby elect to receive my Destination XL
Group, Inc. Non-Employee Director Compensation (as defined in the Destination XL
Group, Inc. Second Amended and Restated Non-Employee Director Compensation Plan
(the “Plan”)) as follows:

 

 

                                         PAYMENT CHOICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPENSATION

Cash

DXLG Stock

DXLG Stock Options

DXLG Deferred Stock

TOTAL

 

If Deferred Stock was elected, specify the anniversary of the Date of Grant on
which the Deferral Period will end

Retainer

_______%

______%

______%

______%

 

100%

 

3rd

4th

5th

SfS**

In-Person Meetings

_______%

______%

______%

______%

 

100%

 

3rd

4th

5th

SfS**

Telephonic Meetings

_______%

______%

______%

______%

 

100%

 

3rd

4th

5th

SfS**

Committee Chair Fee

_______%

______%

______%

______%

 

100%

 

3rd

4th

5th

SfS**

 

*[Description of Required Equity, if any].   **Separation from Service

 

 

[NOTE: You have the opportunity to decide the Compensation Payment Choice(s):
cash, DXLG Stock, DXLG stock options or DXLG Deferred Stock for each type of
fee.  Your selected option(s) for any given year must equal 100%.  If you select
Deferred Stock, then distribution of your DXLG shares shall be made within 30
days after the earlier of (a) the anniversary of the Date of Grant you elect
above and (b) the date of your Separation from Service (or if you become an
employee of the Company and are a “specified employee”, as defined in the Plan,
the 6-month anniversary of the Grant Date). If you do not specify a number of
years, distribution will be made upon your Separation from Service.]

 

I understand and acknowledge that (i) with respect to elections to receive DXLG
stock options and/or DXLG Deferred Stock and/or DXL Stock (for Required Equity,
if any), if there is an insufficient number of DXLG shares available under the
Company’s 2006 Incentive Compensation Plan, I will be paid in cash and (ii) with
respect to discretionary elections to receive DXLG Stock, if there is an
insufficient number of DXLG shares available under the Plan, I will be paid in
cash.

 

I understand and acknowledge that this election is irrevocable.  I understand
and acknowledge that I must be a director of the Company on the dates each
portion of the Compensation is paid in order to qualify for such payment.

 

I understand and acknowledge that if there is any conflict between this form or
any part of it and the Plan, the provisions of the Plan shall govern.

 

I have hereunto set my hand and seal this ____ day of ___________, 20___.

 

 

_________________________________________________________

(Signature)(Printed name)

MIA 184192812v2

9



 